Exhibit 23.3 CONSENT OF EXPERT This Consent of Expert (the "Consent") is granted this 24th day of March 2011, by Laurence Sookochoff (the "Expert") to Sandalwood Ventures, Ltd., a Nevada corporation (the "Company"), to be effective as of the date of signing. Pursuant to Item 601(b)(23) of Regulation S-K, the Expert hereby authorizes the Company to use, summarize and reference any professional works, publications, reviews and/or estimates produced by the Expert and/or Expert's biographical information for the purposes of filing a prospectus with the Securities and Exchange Commission, to be made publicly available. Additionally, Expert consents to the use of the Company's summary of the Expert's “Geological Evaluation Report on the Sandalwood 1 Lode Claim” dated June 30, 2007 (the “Report”), contained throughout the Company's Post-Effective (Amendment No. 1) Form S-1 Registration Statement, filed herewith. Furthermore, Expert consents to being listed as an "Expert" herein. The Expert acknowledges that any professional judgment on his behalf may produce an impact on the Company's operating and financing strategies. * IN WITNESS WHEREOF, Laurence Sookochoff, hereby consents to the aforesaid conditions and circumstances and agrees to be named an expert pursuant to Section 7(a) of the Securities Act. /s/ Laurence Sookochoff Laurence Sookochoff
